GOLDTHWAITE, J.
— 1. Theability ofanyperson tomainlain an action as the bearer of a promissory note is destroyed by the act of the 30th June, 1837, which provides “ that from and after the first day of July (then) next all bonds, bills or notes which shall be made payable to any person or persons, or bearer, or to any corporation or bearer, shall have the effect of creating an obligation or liability in favour of the corporation or person, or persons only to whom any such bond or note may be expressly made payable; and no one but such corporation, or such person or persons, or their indorsees or personal representatives shall have a right to maintain in his own name an action on any such bond, bill, or note.”
*4692. The plaintiffs in this case do not sue as the bearers of the note, but they derive their right from one whose only title is as bearer; they claim to be the indorsees of Robinson, who is the bearer of Brown, to whom it was made payable. As Robinson had no right to sue in his own name on this note, he can transmit none to his indorsees.
The declaration only showing such a title to the note as is within the prohibition of the statute, does not entitle the plaintiffs to maintain the action, and the judgment of the circuit court is therefore reversed and the cause remanded.